DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ amendment, filed on 08/02/2021, in response to claims 1-2, 4-5, 7, 9-14  and 20-21 rejection from the non-final office action (04/02/2021), by amending claims 1 and 13; adding new claim 22; and cancelling claims 20-21 is entered and will be addressed below.
Election/Restrictions
Claims 6, 8, 15-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V, and VII-IX, there being no allowable generic or linking claim. 
Claim Interpretations
The following claim limitations are considered intended use:
The “graphene synthesis chamber" and “supplies a gas comprising a carbon gas" of claim 1,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new claim 22 recites “first and second rotating rollers or units are provided at a metal thin film inlet” it is not clear whether these are the “a first roller” and “a second roller” of claim 1 or additional rollers. 
Note Applicants’ Fig. 10 does not have additional rollers. Note also the first roller is provided with inlet but the second roller is provided with outlet.

Claim 22 will be examined inclusive “the first roller and the second roller are provided at a metal thin film inlet/outlet”.

Claim Rejections - 35 USC § 103

Claims 1-2, 4, 7, 9, 11-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (US 20110195207, from IDS, hereafter ‘207), in view of Holmes (US 20110280794, from IDS, hereafter ‘794).
‘207 teaches some limitations of:
Claim 1: graphene roll-to-roll coating apparatus (title, the claimed " A roll-to-roll graphene synthesis chamber comprising”, note synthesizing graphene is an intended use of the apparatus):
 a first roller 250 for supplying a metallic member 150 in a roll-to-roll manner; a pre-treating unit 400 for processing a surface of the supplied metallic member supplied by the first roller 250; a graphene forming unit 500 for forming and coating graphene on a surface of the pre-treated metallic member; and a second roller 300 for collecting the metallic member coated with the graphene in a roll-to-roll manner after the metallic member passes through the graphene forming unit  ([0069], Figs. 1-5, the claimed “a chamber case; a first roller around which a metal film is wound before graphene is synthesized, and a second roller around which the metal film is wound after graphene is synthesized"); 
a gas nozzle 510 within the graphene forming unit. The reactant containing a carbon source may be composed of only a carbon source or may be composed of a carbon source and a nonreactive gas such as helium or argon ([0077], the claimed “a gas supply which is arranged to supply a gas comprising a carbon gas into an inner 
heating source 520 ([0079], the claimed “a main heater to the inner space to heat the metal film”, note the heating source 520 heat the metallic member 150 from both sides).

‘207 does not teach the other limitations of: 
Claim 1: (a main heater) which is arranged to emit a light (to the inner space to heat the metal film);
an auxiliary heater which is arranged to absorb the light emitted by the main heater and emit a radiant heat toward the metal film, the auxiliary heater comprising a first auxiliary heater and a second auxiliary heater, and
wherein the first auxiliary heater and the second auxiliary heater are spaced apart from each other and define an auxiliary space therebetween for synthesizing graphene on the metal film, 
wherein the metal film is placed in the auxiliary space, 
wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and
wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater.
Claim 9: wherein the metal film is spaced apart from the first auxiliary heater and the second auxiliary heater.


‘794 is an analogous art in the field of APPARATUS AND METHOD FOR SUBSTRATE AND GAS HEATING DURING CHEMICAL VAPOR DEPOSITION NANOTUBE SYNTHESIS (title), In Embodiment 23 carbon materials other than nanotubes (including but not limited to graphene) are grown using the various embodiments of the methods and apparatus described herein. Graphene can be grown on nickel or copper substrates for various applications ([0114]), continuously rolled onto films and products 1710 as seen in FIG. 17 ([0044], last sentence, see also Figs. 16A-B). ‘794 teaches that In Embodiment 5, a thermally conductive coating is employed on the inner surface of the flow tube to enhance gas heating and reduction of incoming IR radiation. FIG. 2 shows how the incoming gasses are more efficiently heated by a thermally conductive coating 220 on the inner surface of the tube 230. Thermal energy from resistive coils (not shown) hits the coating 220 causing the coating 220 to heat up much faster than the quartz, which constitutes the tube 230. The coating then transfers this energy to the gasses about 100 times more efficiently than quartz alone ([0083], note the dark carbon coatings/attenuators 220 are spaced apart from the sample), In Embodiment 12, an IR shield is employed to protect substrates from overheating by IR exposure. FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097]), a dark coating 220 attenuates the incoming IR radiation from the coils ([0084], Fig. 2 shows the locations of the coil are outside the tube 230, see also Figs. 11-12 for coils 1110), FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097], 2nd sentence, as the IR coils are outside the tube 230 and dark carbon coatings/attenuators 220 are inside the tube 230, they are spaced apart), for the purpose of uniformity, density, length, structural perfection and height throughout the production area ([0035], 2nd sentence). Note Figs. 11-12 shows the chamber is rectangular, therefore, there are four attenuators 220. 

At the time the invention was made, it would have replaced the heating source 520 of ‘207 with inserted dark carbon attenuators 220 by IR exposure as shown in Fig. 2 of ‘794, for the purpose of uniformity, density, length, structural perfection and height throughout the production area, as taught by ‘794 ([0035], 2nd sentence). Note it would have been obvious to add space for easy insertion/removal, as a result, the claimed “wherein the main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space of the clamber case, and wherein the first region of the inner space is outside the auxiliary space and the first auxiliary heater“.

‘207 further teaches the limitations of:
Claim 2: heat treatment is performed at a temperature of, e.g., about 300o C. to about 2000o C. by a temperature controllable heating source 520 while the reactant gas containing the carbon source is supplied into the graphene forming unit, carbon components existing in the carbon source may be bonded to each other and form a hexagonal plate-shaped structure on the surface of the metallic member 150, so that graphene is formed ([0039], the claimed “wherein the roll-to-roll graphene synthesis chamber is configured to provide that a temperature of the auxiliary space is about 1000 °C or higher during graphene synthesis”, note ‘794 also teaches 1200 °C, [0082]).
Claim 7: The bottom Fig. 4 also shows outlet 2 (the claimed “further comprising: a gas discharger which during use discharges the gas flowing through the auxiliary space to an outside”, note during use is an intended use).
Claim 14: Rollers 220 may be provided at inlets and/or outlets of the chamber-type pre-treating unit 400 and the chamber-type graphene forming unit 500 ([0081], the claimed “wherein the chamber case comprises an inlet through which the metal film is introduced into the chamber case, and an outlet through which the metal film is discharged from the chamber case”).

The combination of ‘207 and ‘794 further teaches the limitations of:

Claims 11-12: Fig. 1 of ‘207 shows the heating source 520 heat the metallic member 150 from both sides and Fig. 2 also shows IR exposure and the dark carbon coatings/attenuators 220 from both sides (the claimed “wherein the main heater comprises a first main heater and a second main heater” of claim 11 and “wherein the first auxiliary heater is disposed between the first main heater and the metal film, and the second auxiliary heater is disposed between the second main heater and the metal film” of claim 12).
Claims 10, 22, and alternatively claims 1-2, 4, 7, 9, 11-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207, in view of ‘794 and Ratliff et al. (US 6300600, from IDS and previously cited, hereafter ‘600).
In case Applicants argue that there is no space inbetween the inserted attenuator 220 and the quartz tube 230 in ‘794.
‘207 also teaches some limitations of:
Claim 22: Rollers 220 may be provided at inlets and/or outlets of the chamber-type pre-treating unit 400 and the chamber-type graphene forming unit 500 ([0081], the claimed “wherein first and second rotating rollers or units are provided at a metal thin film inlet”, see also 112 rejection above).


The combination of ‘207 and ‘794 does not teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.
Claim 22: wherein the first auxiliary heater is disposed in line with each of the first rotating roller or units, 
wherein the second auxiliary heater is disposed in line with each of the second rotating rollers or units.

‘600 is an analogous art in the field of Hot Wall Rapid Thermal Processor (title) manufacture of semiconductor devices (col. 1, line 19). ‘600 teaches that The heating plate 26 receives heat rays radiated from the heating elements 20 and radiates secondary heat rays into the heating chamber 18 (col. 6, lines 48-51, Fig. 5A shows a space between the main heater 20 and the auxiliary heater 26), the heating plate 26 is preferably constructed from materials with a high thermal conductivity such as silicon carbide and graphite covered with silicon carbide (col. 6, lines 43-46), the wafer 28 is preferably positioned so close to the heating plate 26 that heat is conducted to the wafer 28 through the air between the heating plate 26 and the wafer 28. Because the wafer 28 is also receiving the heat rays radiated from the heating plate 26, the close proximity 

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have placed the imported attenuator 220 from ‘794 to close proximity of the substrate/metallic member 150 of ‘207 (as a result, the attenuator would have been in line with the roller as shown in Fig. 1 of ‘207, and optionally moves IR source within the chamber) and to have adopted graphite covered silicon carbide as the attenuator 220, as taught by ‘600, for the purpose of accelerated temperature ramp up, as taught by ‘600 (col. 17, lines 45-46, for claim 22) and for its suitability as indirect heater with predictable results (for claim 10). The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘600), as being applied to claim 1 rejection above, further in view of Shin et al. (US 20110123776, from IDS, hereafter ‘776).
The combination of ‘207 and ‘794 (optionally with ‘600) does not teach the limitations of:
Claim 5: wherein the main heater comprises: a halogen lamp; and a window surrounding an outer circumference of the halogen lamp.

‘776 is an analogous art in the field of graphene (title) including growing graphene on the copper surface of the copper foil ([0114]). ‘776 teaches a graphitization catalyst film 41 comprising a copper foil (having the dimensions 50 centimeters (cm) by 70 cm) with a first surface coated with pure copper and an opposite second surface having a copper oxide film, was put into a chamber, and was then thermally treated with a halogen lamp heater 50 at about 400o C. for 20 minutes while acetylene gas (i.e., carbon source 51) was supplied into the chamber (Fig. 3A, [0114]), a heat source for the thermal treatment is not limited, and may be an induction heater, a radiant heater, a laser, an infrared ("IR") heater ([0069]). Note it is well-known that lamp is enclosed in glass window.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have adopted halogen lamp, as taught by ‘776, as the IR radiation source of ‘794, and then combined with ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Alternatively, claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794, as being applied to claim 1 rejection above, further in view of Niori (US 5280156, hereafter ‘156).

Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘156 is an analogous art in the field of wafer heating apparatus and with ceramic substrate and dielectric layer having electrostatic chucking means (title, similar to the heat treatment of ‘207, [0079]), in deposition of semiconductor (col. 1, lines 14-15). ‘156 teaches that a wafer heating apparatus of an indirect heating system has been developed which provides an infrared radiation arranged outside of a container wherein a wafer is exposed to the deposition gas, etc., a window on an outside wall of the container for permeating an infrared radiation emitted from the lamp therethrough into the container, and a heating body made of a highly corrosion resistant material, such as graphite, for irradiating a wafer mounted on the upper surface of the heating body by the infrared radiation to heat the wafer (col. 1, lines 24-34).

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have replaced the gold reflective film auxiliary heater of ‘192 with graphite, as taught by ‘156, and then combined with ‘207, for the purpose of highly corrosion resistant, as taught by ‘156 (col. 1, line 31).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘207 and ‘794 (optionally with ‘600), as being applied to claim 1 rejection above, further in view of Saidaet al. (US 4763601, hereafter ’601).
The combination of ‘207 and ‘794 (optionally with ‘600) does not teach the limitations of:
Claim 13: wherein the first roller and the second roller are disposed in loadlock chambers outside the chamber case.

‘601 is an analogous art in the field of Continuous Composite Coating Apparatus For Coating Strip (title) The adjacent coating zones are separated from each other by a partition wall having a slit which is sized to allow the strip to pass therethrough and guide rollers are provided adjacent to the upper edge of the strip so as to tense the strip such that the path of the strip is slightly convex downwards thereby to keep the strip away from the upper and lower edges of the slit (abstract). ‘601 teaches that a pair of strip supply/take-up devices 1a and 1b each being operative to supply and take-up a continuous strip S and a plurality of treating zones arranged in series (col. 2, lines 40-43), the multi-staged slit pressure-differential-type sealing zone 5 disposed between the sputtering zone 3 and the plasma CVD zone 4. The sealing zone 5 has a plurality of partition walls 21 arranged in series in the direction of running of the strip S so as to define a plurality of vacuum chambers 20 disposed in series in the direction of running of the strip S. As in the case of the partition wall 14 defining the respective zones, each 

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged the first roller 250 and the second roller 300 from outside the vacuum chamber to insider the vacuum chamber partition from the graphene forming unit 500 of ‘207, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive nor convincing in light of the new ground of rejection above. 
In regarding to 35 USC 103 rejection over Hong ‘207 and Holmes ‘794, Applicants argue that 
A) ‘207 does not disclose the combination of Figs. 1-2 (chamber) with Fig. 3-5 (tube), and Holmes ‘794 is another tube reactor, since ‘207 did not discuss the combination, then it cannot be combined, see the top of page 7.
This argument is found not persuasive.
It is not clear what limitation(s) Applicants are argued.

Patent disclosure is well-known to be limited to the essence of Applicants’ intended claim scope. Patent disclosure does not illustrate every possible combination. 
On the other hand, one reference 103 rejection is well accepted art rejection. 
‘207 also teaches various combination and not limited to these combination (e.g. [0066]).
A person of ordinary of ordinary skill in the art is understood to be reasonable capable of two or more references. It would have been obvious to combine the arrangement of components missing in one figure from another Figure.
B) ‘794 IR coil has to be outside the chamber for the quartz to support attenuator insert (220), see the bottom of page 7 to the middle of page 8.
This argument is found not persuasive.
Supporting attenuator 220 is routine engineering, as demonstrated taught by ‘600. Placing heating lamp inside the chamber is also well-known in the art, see US 20120251432 (Fig. 1).
Both the above two arguments, Applicants seem to take the position that once disclosed, the patent literature cannot be modified in anyway.
C) the inner space means a space gas can flow, and leave space for easy insertion does not teach that, and the inner space would be a space of tube, not chamber, see the bottom of page 8 to the top of page 9.
This argument is found not persuasive.

Tube is a chamber, see item A) above.
D) In Ratliff ‘600, the space between the heating plate 26 and the heating element 20 is an inner space of the insulators 16, not an inner space of the casing 12, and Figs. 2A shows heating plate 26 outside heating tube 24 and Fig. 2B shows heating plate 26 attaching to the heating tube 24, see the bottom of page 9 to the middle of page 10.
This argument is found not persuasive.
The space between the heating plate 26 and the heating element 20 is inside of the insulator 16 and the insulator 16 is inside the casing 12. Therefore, the heating plate 26 and the heating element 20 IS inside the casing 12.
The heating element 20 is inside the casing/chamber 12, and each figure shows that inner space is inside of the casing/chamber 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120251432 is cited for rollers in vacuum chamber separated by other treatment chambers (Fig. 1, which also shows IR lamp inside the chamber). US 20110262628 is cited rollers 22A, 22B in loadlock chambers and the radiant heaters 24A-B in line with rollers 22C (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716